DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claim(s) 1, 3-7, 9-15, and 17-20, drawn to a method of determining or identifying the genotype associated with a male sterile phenotype of a watermelon plant, which comprises genotyping or detecting the presence of a polymorphism, and for introgressing an allele or producing a watermelon plant that comprises in its genome at least one locus associated with a male sterile phenotype, classified in CPC class C12N 15/8289, for example. NOTE – if this group is elected, the Applicants have an additional election of species to choose from the nucleic acid sequences collectively recited in claims 5, 13, and 18 (see election of species, below).
II. Claim(s) 2, 8, 16, and 21, drawn to a watermelon plant or part thereof, classified in CPC classes A01H 6/342 and A01H 5/08, for example. 
III. Claim(s) 22, drawn to a probe or primer sequence for detecting the presence of an allele in a watermelon plant, classified in CPC class C12Q 1/6853, for example. NOTE – if this group is elected, the Applicants have an additional election of species to choose from the nucleic acid sequences recited in claim 22 (see election of species, below).

The inventions are distinct from each other for the following reasons: 
See MPEP § 806.05(f). In the instant case the product(s) of Group II can be made by transformation of watermelon plants with the sequences comprising the recited polymorphisms, in a process that does not require the method steps of Group I. Furthermore, the plants of Group II are also indistinguishable from watermelon plants produced by a phenotypic screening method not involving marker-assisted selection. 
Inventions III and I are related as product(s) and process of using the product(s). The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The primers or probes of Group III can be used as DNA hybridization probes, in genomic or cDNA library screening, or for gene expression studies, in processes completely unrelated to the methods of Group I. 
	Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of Group II is directed to watermelon plants, which are morphologically, biochemically and physiologically different from the probes 
	
The examiner has required restriction between process and product claims. Where applicants elect claims directed to a product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder in accordance with the provisions of MPEP § 821.04. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR § 1.116; amendments submitted after allowance are governed by 37 CFR § 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, § 102, § 103 and § 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses of electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that claims are generic is considered nonresponsive unless accompanied by an election. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. 
If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention. 
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or should identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR § 1.48(b) and by the fee required under 37 CFR § 1.17(i). 	

Species Election
This application contains claims directed to patentably distinct species. The species are independent or distinct because different nucleic acid sequences are structurally distinct and may be unrelated to one another. In addition, these species are not obvious variants of each other based on the current record. Applicants are required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

The species are as follows:
	For Group I – the species are the individual nucleic acid sequences collectively recited in claims 5, 13, and 18. Applicants are required to elect one sequence. 
	For Group III – the species are the individual nucleic acid sequences recited in claim 22. Applicants are required to elect one sequence.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: each nucleic acid sequence and each polymorphism will require a separate search for the prior art, and each species may raise separate issues with regard to 35 U.S.C. § 112. Applicants are reminded that different nucleotide sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts. In addition, these sequences are not obvious variants of each other based on the current record. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR § 1.141. Currently, claims 5, 13, 18, and 22 are generic claims.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663